                                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                          NORTHERN DISTRICT OF FLORIDA
                                               GAINESVILLE DIVISION


   UNITED STATES OF AMERICA,

                      Plaintiff,
                                               CASE NO.: 1:18-cr-4-MW-GRJ

   vs.

   MIKA KAMISSA HARRIS, et. al.,

                      Defendant.
                                          /

                         DEFENDANT MIKA KAMISSA HARRIS’ AMENDED1 FIRST EXHIBIT LIST

EXHIBIT MARKED ADMITTED                DESCRIPTION OF EXHIBITS AND WITNESSES
  A     10/04/19        Zinnor 4 in 1 Diamond Microdermabrasion Machine print out and information from
                        Amazon.com
   B    10/04/19        (16) Pictures of Mika Harris and Manawel Nazzal in Israel
   C    10/04/19        RFP internal referral forms
  D     10/04/19        Forged director resignation
   E    10/04/19        (18) pictures of dermabrasion machine and products at RFP
   F    10/04/19        (4) pictures of Mika’s bruises after surgery
   1
       Exhibit A5 has been added
 G   10/04/19    (5) pictures of Mika after surgery 2014
 H   10/04/19    Passport photos
 I    10/04/19   (4) pictures of Naomi Labelle around Mika and family
 J   10/04/19    (6) pictures of work performed by Manawel Nazzal
 K   10/04/19    Picture of Robert Weil at Thanksgiving at Harris’ house
 L   10/04/19    (2) pictures of staff at Mika’s birthday party 2014
M    10/04/19    Malpractice complaint against Schabert 2016
 N   10/04/19    Picture of Mika with Annette Strozier
 O   10/04/19    Picture of Mika with Fred Strozier
 P   10/04/19    (4) pictures of Annette Strozier’s skin
 Q   10/04/19    Picture of Groupon from All Points Medical Massage
 R   10/04/19    Schabert and Harris Marital Settlement Agreement
 S   10/04/19    Schabert and Harris Final Judgment of Dissolution
 T   10/04/19    Letter to Harris from RFP re: collections
 U   10/04/19    Schabert Administrative Complaint Result (45 pp.)
 V   10/04/19    Schabert Administrative Complaint (11 pp.)
W    10/04/19    Kristen Mader Police Report (2 pp.)
 X   10/04/19    ADT Contract Cancellation
 Y   10/04/19    Dekle RFP Documents (14 pp.)
 Z   10/04/19    Email from Schabert’s Lawyer re: Mika’s role in practice
AA   10/04/19    Gregory A. Chaires letter (8 pp.)
BB   10/04/19    Schabert Email to Mika
CC   10/04/19    Schabert Warranty Deed (7 pp.)
DD   10/04/19    Heather Keel’s resignation
EE   10/04/19    Letter from Jennifer Godshalk
FF   10/04/19    Draft of Marital Settlement Agreement (3 pps.)
GG   10/04/19    Florida Office of Insurance Regulation Medical Malpractice Closed Claims Report
                 (10 pp.)
HH     10/04/19   Schabert text to Mika re: ownership of the practice (2 pps.)
  II   10/04/19   Text threat between Harris and Schabert (41 pps.)
 JJ    10/04/19   Schabert email re: malpractice issues (2 pps.)
KK     10/04/19   Schedule Sign in 4.3.15 for Katy Robinson (2 pps.)
 LL    10/04/19   Schedule Sign in 8.21.15
MM     10/04/19   Schedule Sign in 8.27.15 with cc receipts (14 pps.)
NN     10/04/19   Withdrawal from online banking at Florida Credit Union by Schabert
OO     10/04/19   Picture of Donna Brock at Mika’s home (2 pps.)+
 PP    10/04/19   Text Message with Patrick Carpet
QQ     10/04/19   Text Messages from Erik to Mika (3 pps.)
 RR    10/04/19   Text Messages with Charlene showing Mika in Israel (9 pps.)
 SS    10/04/19   Text Messages with Charles Smith (9 pps.)
 TT    10/04/19   Text Messages with Erik and Natalie Copeland (57 pps.)
UU     10/04/19   Text Messages Anibal “Junior” Figueora (76 pps.)
VV     10/04/19   Text Messages with Charlene Silver and Mika 2014 (118 pps.)
WW     10/04/19   Text Messages with Charlene Silver and Mika 2013 (145 pps.)
XX     10/04/19   Sunbiz form (2 pps.)
YY     10/04/19   Charlene's Birthday 2013 (6 pps.)
 ZZ    10/04/19   Erik’s relationship status on FB
AAA    10/04/19   Naki Skin Care Tax year 2016 invoice
BBB    10/04/19   (3) pictures Alisha Hargon Baby Shower 2014
CCC    10/04/19   Dept. of Health vs. Schabert email (3 pps.)
DDD    10/04/19   Email re: Schabert recredentialing with NFRMC (3 pps.)
EEE    10/04/19   Email with attachment re: malpractice insurance
FFF    10/04/19   Email from Schabert to Sessions re: referrals
GGG    10/04/19   Email to Mika from Schabert re: her surgery
HHH    10/04/19   Email to Heather from William Rye re: dental insurance (2 pps.)
 III   10/04/19   Email to Mika from Heather re: life insurance payments
 LLL   10/04/19   Consultation with Drs Mast and Rosenberg (4 pps.)
MMM    10/04/19   Dates of Office visits at Dr. Brill’s (2 pps.)
NNN    10/04/19   Medical Notes Dr Brill’s office (16 pps.)
OOO    10/04/19   Office Surgeries Intakes (8 pps.)
 PPP   10/04/19   Records from SIMED Neurology (7 pps.)
QQQ    10/04/19   Records from Coastal Cosmetic Center (37 pps.)
RRR    10/04/19   St. Vincent’s Patient Discharge instructions (7 pps.)
 SSS   10/04/19   Timeline of Mika's Surgeries and Doctor's Visits (4 pps.)
 TTT   10/04/19   January 2015 RFP patient sign in forms
UUU    10/04/19   February 2015 RFP patient sign in forms
VVV    10/04/19   April 2015 RFP patient sign in forms
WWW    10/04/19   May 2015 RFP patient sign in forms
YYY    10/04/19   June 2015 RFP patient sign in forms
 ZZZ   10/04/19   July 2015 RFP patient sign in forms
 A1    10/04/19   Email to Mika Harris from Charlene Silver (3 pps.)
 A2    10/04/19   Emails from Mindy Sessions to Mika Harris (5 pps.)
 A3    10/04/19   Poster made by Sonya Griffin
 A4    10/04/19   Letter from Schabert re: Rima Smith medical necessity
 A5    10/09/19   (9) pages internal BCBS emails re: Harris
                                                                   Respectfully submitted,

                                                                   /s/ Gilbert A. Schaffnit
                                                                   GILBERT A. SCHAFFNIT, ESQ.
                                                                   719 Northeast First Street
                                                                   Gainesville, Florida 32601
                                                                   (352)378-6593/(352)374-4998 fax
                                                                   gaslaw@gmail.com
                                                                   Florida Bar No: 249769
                                                                   Counsel for HARRIS

                                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by Electronic Filing

to F.T. WILLIAMS, ESQUIRE Assistant United States Attorney, JUSTIN KEEN, Assistant United States

Attorney, DAVID A. WILSON, ESQUIRE, Law Offices of David A. Wilson, 201 SW 2nd Street, Suite 101,

Ocala, FL 34471-1108, and to NICK ZISSIMOPOLOUS, ESQUIRE, Glassman & Zissimopolous, PLLC, 804 NW

16th Avenue, Unit B, Gainesville, FL 32601-4012on this the 7th day of October, 2019.


                                                                         Respectfully submitted,
                                                                         /s/ Gilbert A. Schaffnit
                                                                         Gilbert A. Schaffnit, Esquire
Counsel for HARRIS
